Citation Nr: 0935442	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 rating decision in which the RO, inter alia, 
denied service connection for bilateral hearing loss and 
tinnitus and denied the Veteran's petition to reopen a claim 
for service connection for otitis media.  In May 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2008, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2008.

In August 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

Also during the August 2009 hearing, the Veteran indicated 
that he wished to withdraw from appeal his petition to reopen 
a claim for service connection for otitis media.  Hence, the 
only claims remaining on appeal are set forth on the cover 
page.  

In August 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, in May 2007, the Veteran granted a power-of-attorney 
in favor of The American Legion with regard to the claims on 
appeal.  The Veteran's current representative has submitted 
written argument on his behalf and assisted with his hearing 
before the Board.  The Board recognizes the change in 
representation.

The Board's decision addressing the claim for service 
connection for bilateral hearing loss is set forth below.  
The claim for service connection for tinnitus is addressed in 
the remand following the order; that matter is being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has asserted in-service noise exposure, including 
gunfire.  

3.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and 
competent, uncontradicted medical opinion indicates that 
there is likely a medical relationship between the Veteran's 
current bilateral hearing loss and in-service noise exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he contends that during aerial gunner training 
he fired a variety of firearms.  He states that his hearing 
has been bad since before his discharge from the Navy. 

The Board notes that the Veteran's service personnel records 
show that he attended the Norman Naval Air Technical Training 
Center for training as an Aviation Ordnanceman.   

The Veteran's service treatment records reflect no 
complaints, findings, or diagnoses of hearing loss, although 
he did have treatment for otitis media, and after his ears 
were lanced, he complained of tinnitus.  The Veteran's July 
1946 separation examination report indicates no ear disease 
or defects, with hearing 40/40 for watch, 20/20 for coin 
click and 15/15 for whispered and spoken voice.

However, that the absence of in-service evidence of hearing 
loss is not fatal to the claim, see Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran underwent VA audiological evaluation in February 
2007.  Testing results revealed mild to moderately severe 
hearing loss in the main speech frequencies dropping to a 
severe and profound loss in the higher test frequencies, 
bilaterally.  In each ear, the auditory threshold at 
multiple, relevant frequencies was 40 decibels or greater.  
Speech discrimination testing was performed; however, the 
results indicate that the Maryland CNC word list was not used 
and the audiologist commented that these results were not 
adequate for rating purposes.  

The February 2007 audiological testing results establish 
bilateral hearing loss disability as defined in 38 C.F.R. § 
3.385.  The question remains, however, as to whether there 
exists a medical nexus between such hearing loss disability 
and service.

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Moreover, the Board notes that an article submitted by the 
Veteran indicates that during the time the Veteran attended 
ordnance training, the training included small arms, aviation 
ordnance, explosives and ammunitions, pyrotechnics, and 
loading, sighting, and firing of aircraft guns.  Given the 
circumstances of the Veteran's service, the Board finds that 
he was likely exposed to some, and possibly significant, 
noise exposure in service from the firing of weapons.  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
Veteran's assertions of in-service noise exposure as credible 
and consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154.  

Moreover, the only medical opinion on the question of medical 
nexus is a March 2007 treatment note from a private ear, 
nose, and throat (ENT) physician.  The physician noted that 
the Veteran had been exposed to excessive noise in the past 
such as guns during World War II and stated that the 
Veteran's current high frequency hearing loss was consistent 
with military induced hearing loss.  After examination, the 
ENT physician's impression was that the Veteran has severe 
high frequency sensorineural hearing loss likely due to 
exposure to noise in the military.  The Board finds it 
significant to note that the private medical nexus opinion is 
not directly contradicted by any other medical evidence or 
opinion of record, and that VA adjudicators are not permitted 
to substitute their own judgment on a medical matter.  See, 
e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for bilateral 
hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for tinnitus is 
warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an otolaryngologist, or ENT physician would be 
helpful in resolving the claim for service connection for 
tinnitus. 

Service treatment records show that after the Veteran's ears 
were lanced during service, the Veteran reported constant 
tinnitus.  The Veteran recently testified that he has 
tinnitus that began during his service.  On February 2007 VA 
audiological evaluation and hearing aid evaluation, the 
Veteran also reported having tinnitus since his time in 
service.

The service treatment record showing a report of tinnitus 
during service, taken together with the Veteran's competent 
statements that he has had tinnitus since service, suggest 
that Veteran may have current tinnitus related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between current tinnitus, and 
service.  Under these circumstances, the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claim for service connection.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination by an otolaryngologist or ENT physician, at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection for tinnitus (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA ENT examination, by an otolaryngologist 
or other appropriate physician, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should indicate whether the 
Veteran currently suffers from tinnitus.  
If so, the physician should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that such disability 
is the result of injury or disease 
incurred or aggravated in service, to 
particularly include the alleged in-
service noise exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 




§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


